Exhibit 24.1 POWER OF ATTORNEY Each person whose signature appears below hereby appoints Michael W. Sutherlin and Sean D. Major, and each of them severally, as his true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution, for such person and in his name, place and stead, in any and all capacities, to sign any or all further amendments (including post-effective amendments) to this Registration Statement, and to file the same, with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange Commission, state securities law administrators and other governmental as necessary or advisable, granting unto said attorneys-in-fact and agents full power and authority to do and perform each and every act and thing requisite and necessary to be done in and about the premises in connection therewith, as fully to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents, or their substitutes, may lawfully do or cause to be done by virtue hereof. In witness whereof, each of the undersigned has signed below as of March 31, 2011. Signature Title /s/ Michael W. Sutherlin President, Chief Executive Officer and Director Michael W. Sutherlin (Principal Executive Officer) /s/ Michael S. Olsen Executive Vice President, Chief Financial Officer and Treasurer Michael S. Olsen (Principal Financial Officer) /s/ Ricky T. Dillion Vice President, Controller and Chief Accounting Officer Ricky T. Dillon (Principal Accounting Officer) /s/ John Nils Hanson Chairman of the Board of Directors John Nils Hanson /s/ Steven L. Gerard Director Steven L. Gerard Signature Title /s/ Gale E. Klappa Director Gale E. Klappa /s/ Richard B. Loynd Director Richard B. Loynd /s/ P. Eric Siegert Director P. Eric Siegert /s/ James H. Tate Director James H. Tate
